Citation Nr: 0822309	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  05-07 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial or staged rating in excess of 
10 percent for service-connected right knee strain with 
arthritis.

2.  Entitlement to an effective date earlier than June 7, 
2003 for the grant of service connection for right knee 
strain with arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In this rating decision, the RO 
granted service connection for a right knee strain with 
arthritis, assigning a 10 percent rating and an effective 
date of July 7, 2003.  The veteran's disagreement with the 
rating and the effective date assigned led to this appeal.  
The veteran's appeal was later transferred to the RO in 
Montgomery, Alabama.

The veteran testified before a Decision Review Officer (DRO) 
at the RO in August 2005.  In December 2007, the veteran 
testified before the undersigned Veterans Law Judge.  Copies 
of the transcripts of both hearings have been associated with 
the claims file.

In his Board hearing testimony, the veteran stated that he 
had scars due to his April 2006 arthroscopic surgery on the 
right knee that "throb and kind of ache."  From this 
testimony, the Board infers a claim for a separate rating for 
scars secondary to the service-connected right knee 
disability.  The RO is directed to take appropriate action 
regarding this claim.

Subsequent to the December 2007 Board hearing, the veteran 
submitted additional documents.  These documents consist of a 
copy of a September 2003 VCAA letter already of file and an 
October 1985 letter from the VA.  The October 1985 letter 
informed the veteran that VA was "processing [his] claim."  
It appears that the veteran sent the October 1985 letter in 
support of his contention that he had filed an earlier claim 
for a right knee disability.  This letter was not previously 
of file.  The Board notes, however, that the October 1985 
letter makes no reference to a right knee disability, and 
reference back to the veteran's original claim of August 1985 
reveals that the claim was for a psychiatric disability 
(mental illness).  Thus, the Board finds that this evidence 
is not pertinent to the appeal and, therefore, the Board 
finds that a remand to allow the agency of original 
jurisdiction (AOJ), the RO in this case, to have initial 
consideration of this evidence is not necessary.  See 
38 C.F.R. § 20.1304(c).

The issue of entitlement to an increased rating for service-
connected right knee strain with arthritis is addressed in 
the REMAND portion of the decision below and  is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim adjudicated upon the 
merits has been obtained.

2.  The RO received a claim for service connection for a 
right knee disability in February 1987; this claim was denied 
in a July 1987 administrative decision that became final.

3.  The RO received a new claim for service connection for a 
right knee disability on July 7, 2003; in an August 2004 
rating decision the RO implicitly reopened the claim and 
granted service connection for a right knee disability, 
effective as of July 7, 2003.


CONCLUSION OF LAW

The criteria for an effective date prior to July 7, 2003, for 
the award of service connection for right knee strain with 
arthritis have not been met. 38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.155, 
3.156, 3.158, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists 
that such assistance will aid in substantiating the claim.  
Recently, in Goodwin v. Peake, No. 05-0876 (U.S. Vet. App. 
May 19, 2008), the United States Court of Appeals for 
Veterans Claims (Court) addressed whether the holding in 
Dunlap v. Nicholson¸21 Vet. App. 112 (2007), that held that 
once a claim has been substantiated the veteran must 
demonstrate how the notification error affected the essential 
fairness of the adjudication, survived the U.S. Court of 
Appeals for the Federal Circuit's (Federal Circuit) decision 
in Sanders v. Nicholson, 487 F.3d 881 (2007).  The Court 
reaffirmed its holding in Dunlap by reiterating where a claim 
has been substantiated after the enactment of the VCAA, the 
veteran bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements, such as the claim for an earlier effective date 
currently before the Board.  The Board, nevertheless, will 
evaluate VA's efforts to comply with the VCAA notice 
requirements regarding the claim for an earlier effective 
date for service connection for right knee strain with 
arthritis.

In letters dated in September 2003 and April 2004, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In a March 2006 letter, the veteran was 
also informed how to establish a disability rating and an 
effective date, as outlined in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable AOJ decision on a claim for VA 
benefits.  In this case, the March 2006 VCAA letter was 
issued after the rating decision on appeal.  The Board is 
cognizant of recent Federal Circuit decisions pertaining to 
timing errors and prejudicial error.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).
In this case, the RO cured the timing defect by providing 
complete VCAA notice together with re-adjudication of the 
claim, as demonstrated by the April 2007 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-78 (2006).  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006), citing Mayfield 
v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
The Board notes that the claims file includes some indication 
that the veteran receives disability benefits from the Social 
Security Administration (SSA).  The veteran has been advised 
by the RO of the type of evidence needed to substantiate his 
claim and been informed that VA is responsible for getting 
relevant records from any Federal agency, including SSA.  The 
Board finds no indication, however, that SSA records are 
relevant to the earlier effective date claim and the veteran 
has specifically indicated that he receives disability 
benefits due to a psychiatric disability.  Given these 
considerations, any additional development would serve no 
useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Further, as discussed more fully below, review of the 
evidence indicates that the claims file may not include 
record of all the veteran's medical treatment during service.  
In this regard, the veteran has submitted service treatment 
records (STRs) in his possession that were not previously of 
file.  There, however, is no indication that the service 
department has additional STRs and a remand for these records 
is not warranted.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

Law and Regulations

Under VA regulations, a "claim-application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  A specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
law administered by VA.  38 C.F.R. § 3.151.  If the veteran 
files an informal claim for a benefit, such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155.

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  When error is found in a prior 
decision, however, the effective date of the award will be 
the date from which benefits would have been payable if the 
corrected decision had been made on the date of the reversed 
decision.  See 38 C.F.R. § 3.400(k); also see 38 C.F.R. 
§ 3.105(a) (discussed below).

If new and material evidence is received after final 
disallowance, the effective date is the date of new claim or 
date entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(q)(2); see also 38 C.F.R. § 3.400(r) (reopened 
claims).

Effective October 6, 2006, VA regulations regarding the 
effect of the finding of service department records not 
previously associated with the claims file were amended.  As 
the purpose of these amendments was to clarify the previous 
regulations, the Board will only outline the currently 
effective VA regulations.  See 71 Fed. Reg. 52457 (Sept. 6, 
2006).  

38 C.F.R. § 3.156(c) currently provides, in pertinent part, 
that at any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  Such records include, 
but are not limited to service records that are related to a 
claimed in-service event, injury, or disease, regardless of 
whether such records mention the veteran by name.  An award 
made based all or in part on such records is effective on the 
date entitlement arose or the date VA received the previously 
decided claim, whichever is later.

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA 
can be reversed or amended where evidence establishes "clear 
and unmistakable error" (CUE).  For CUE to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  See Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992)).  The Court has further noted 
that "CUE is a very specific and rare kind of 'error.'"  
See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A simple 
disagreement with how the RO evaluated the facts is not 
sufficient to raise a valid claim of CUE.  See Luallen v. 
Brown, 8 Vet. App.92, 95 (1995).

Factual Background

The veteran contends that the grant of service connection for 
right knee strain with arthritis should be assigned an 
effective date back to his original claim of August 1985.  As 
noted above, the veteran filed for a psychiatric disability 
(mental illness) at this time.  This claim makes no reference 
to a knee disability.  

The veteran, however, submitted a document in February 1987.  
The RO considered this a claim for service connection for a 
right knee disability.  In April 1987, the veteran was issued 
a letter that informed him that VA needed current medical 
evidence showing disability of the knees.  He was informed to 
furnish such evidence as soon as possible so that further 
action could be taken on the claim for benefits.  In the 
July1987 administrative decision, the RO referenced the April 
1987 letter and indicated again that such evidence was 
necessary before a determination could be made.  The RO 
informed the veteran, that as such evidence was not 
submitted, the RO had "no choice but to administratively 
deny [the veteran's] claim."  The veteran was also informed 
that if this information was not received within one year of 
the April 1987 letter, benefits would not be payable prior to 
receipt of this information.  The veteran was provided with 
notice of his appellate rights.  This administrative decision 
became final.  See 38 U.S.C.A. § 7105.

Prior to the February 1987 claim, the record contained STRs.  
These STRs include records documenting treatment of the right 
knee.  A March 1980 STR indicates that the veteran was found 
to have chondromalacia of the right knee.  An April 1982 
treatment record indicates that the veteran was found to have 
right knee calcification and that a chip fracture had to be 
ruled out.  A subsequent X-ray revealed a normal right knee.  
The record also contained a March 1983 post-service VA 
medical record documenting treatment for the right knee.  The 
clinician completing the record wrote that the "[a]ssessment 
at this time was probably a neuroma from the saphenous nerve 
where it transverses the anterior patella."  The record, 
however, contained no evidence of treatment for the right 
knee after the February 1987 claim or for more than three 
years prior to the filing of the claim.

On July 7, 2003, the RO received the claim that led to 
service connection for the right knee disability, and as 
noted, the RO granted service connection as of this date.  
Subsequently, VA obtained evidence showing a current 
disability.  The veteran also submitted an April 1982 STR 
documenting treatment for the right knee.  The clinician 
completing this record documented the impression that the 
veteran had a foreign body granuloma.  As outlined above, the 
claims file previously contained evidence that the veteran 
was treated in April 1982.  

The veteran's main contention on appeal is that at the time 
of the previous denial the record lacked evidence that he was 
treated in service and subsequently associated in-service 
treatment records showed entitlement to service connection.  
Thus, he contends that service connection should be granted 
as of the earlier claim.

Analysis

The Board finds that entitlement to an earlier effective date 
is not warranted.  As outlined above, the veteran originally 
filed for service connection for a right knee disability in 
February 1987.  This claim was administratively denied in 
July 1987 on the basis that the veteran did not submit 
evidence of a current disability.  In this regard, the Board 
notes that 38 C.F.R. § 3.158 provides, in pertinent part, 
that where evidence requested in connection with an original 
claim is not furnished within 1 year after the date of 
request, the claim will be considered abandoned.  Should the 
right to benefits be finally established, compensation based 
on such evidence shall commence not earlier than the date of 
filing the new claim.  See 38 C.F.R. § 3.158.  

The veteran did not submit evidence that he had a current 
right knee disability at the time of the February 1987 claim.  
Entitlement to service connection did not arise until such 
evidence was furnished, which was subsequent to the July 2003 
claim.  See 38 C.F.R. §§ 3.156(c), 3.400.  The Board further 
highlights in this regard, that although the STRs appear not 
to be complete, these record included evidence of treatment 
of the right knee in service, including in April 1982.  

The Board reiterates that the furnishing of an additional 
record of this April 1982 treatment does not create 
entitlement to an earlier effective date under the provisions 
of 38 C.F.R. § 3.156(c) outlined above, as entitlement had 
not arisen yet and this record already contained STRs showing 
treatment in service.  The Board does encourage the veteran, 
however, to submit any subsequently found STRs to VA, to 
include a Report of Medical Examination completed upon 
discharge. 

The veteran has not specifically alleged CUE, but the Board 
finds that the consideration of CUE is a prerequisite in 
evaluating an earlier effective date claim.  In this case, 
the veteran's asserts that he is entitled to an earlier 
effective date based on the contention that the record 
contained no evidence of in-service treatment at the time of 
the earlier claim and he subsequently submitted medical 
evidence of treatment in service.  This scenario is 
specifically addressed in 3.156(c), as discussed above, and 
the Board cannot locate any other assertion of error that 
raises to the level of specifically required for a claim 
based on CUE.  See Andre v. West, 14 Vet. App. 7, 10 (2000), 
aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 
2002) (a claim of clear and unmistakable error must be pled 
with specificity).

Subsequent to the final July 1987 administrative decision, 
the Board can find no evidence of a formal or informal claim 
for service connection for a right knee disability prior to 
July 7, 2003.  Thus, the Board finds that entitlement to an 
effective date earlier than July 7, 2003 for service 
connection for right knee strain with arthritis is not 
warranted.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim of entitlement to an effective date earlier than July 
7, 2003 for service connection for right knee strain with 
arthritis must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

Entitlement to an effective date earlier than June 7, 2003, 
for the grant of service connection for a right knee strain 
with arthritis, is denied.




REMAND

During the pendency of the appeal the veteran has undergone 
two VA examinations.  In a May 2004 VA examination, the 
examiner documented that the veteran had had no surgery upon 
his right knee.  The examiner reported range of motion of 
extension to 0 degrees and flexion to 110 degrees.  During a 
flare-up, the examiner reported that range of motion of the 
knee was additionally limited by 40 percent due to pain.  The 
examiner did not record any evidence of instability of the 
right knee.  Diagnosis was right knee strain with mild 
degenerative joint disease.  The veteran has asserted that 
his knee disability worsened after this examination.

Records of file reveal that the veteran subsequently 
underwent an arthroscopy, chondroplasty and debridement of 
the right knee in April 2006.

In April 2007, the veteran underwent the second VA 
examination.  The examiner did not record range of motion of 
the right knee, documenting that the veteran made no attempt 
to extend or flex the knee joint.  The examiner indicated 
that the right knee was stable.  X-rays revealed severe 
osteoarthritis of the knee.  The examiner found, however, 
that it was more likely than not that the veteran was 
malingering.  

After review of these two examination reports, the Board 
finds that a remand is necessary in order to schedule another 
VA examination regarding the right knee.  The only range of 
motion testing of record is dated prior to the veteran's 
surgery.  Although cognizant that the examiner in his April 
2007 report found that the veteran did not attempt to extend 
or flex his right knee joint, the Board finds that the 
veteran should be provided another opportunity as the record 
currently lacks evidence on which to determine the current 
severity of the disability.  In this regard, the veteran, in 
his December 2007 testimony, indicated that he was willing to 
attend another examination.

Accordingly, the case is REMANDED for the following action:

1.  All VA medical examination and 
treatment reports and any private 
medical records that have not been 
obtained, which pertain to the veteran's 
right knee disability, must be obtained 
for inclusion in the claims file.

2.  The veteran should be scheduled for 
a VA orthopedic examination for the 
purpose of determining the current 
severity of his service-connected right 
knee disability.  The claims file should 
be sent to the examiner.

Following the review of the relevant 
evidence in the claims file, the 
clinical examination and any tests or 
diagnostic studies deemed necessary, the 
examiner should note all relevant right 
knee symptoms and abnormal clinical 
findings and specifically determine if 
there is any instability or subluxation 
and, if so, what degree (i.e., slight, 
moderate or severe).  The clinician 
should also note any history of locking 
of the right knee with pain and effusion 
into the joint, to include the frequency 
of such episodes.  

Further, the examiner should note the 
range of motion of the right knee and 
state whether it is at least as likely 
as not that there is any additional 
functional loss (i.e., additional loss 
of motion) of the right knee due to pain 
or flare-ups of pain supported by 
adequate objective findings, or 
additional loss of motion due to 
weakness on movement, excess 
fatigability, incoordination, or any 
other relevant symptom or sign.  Any 
additional limitation of motion should 
be expressed in degrees.

3.  Thereafter, the veteran's claim for a 
rating in excess of 10 percent for right 
knee strain with arthritis must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  If the determination of 
this claim remains unfavorable to the 
veteran, the RO must issue a supplemental 
statement of the case to the veteran and 
his representative and provide a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


